
	
		I
		111th CONGRESS
		1st Session
		H. R. 993
		IN THE HOUSE OF REPRESENTATIVES
		
			February 11, 2009
			Mr. Luján introduced
			 the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To establish a Presidential commission to determine and
		  evaluate the validity of certain land claims arising out of the Treaty of
		  Guadalupe-Hidalgo of 1848 involving the descendants of persons who were Mexican
		  citizens at the time of the Treaty.
	
	
		1.Short title and table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Guadalupe-Hidalgo Treaty Land Claims Act of
			 2009.
			(b)Table of
			 contentsThe table of
			 contents of this Act is as follows:
				
					Sec. 1. Short title and table of contents.
					Sec. 2. Definitions and findings.
					Sec. 3. Establishment and membership of Commission.
					Sec. 4. Examination of land claims.
					Sec. 5. Assistance for Commission.
					Sec. 6. Miscellaneous powers of Commission.
					Sec. 7. Report.
					Sec. 8. Termination.
					Sec. 9. Authorization of appropriations.
				
			2.Definitions and
			 findings
			(a)DefinitionsFor
			 purposes of this Act:
				(1)CommissionThe
			 term Commission means the Guadalupe-Hidalgo Treaty Land Claims
			 Commission established under section 3.
				(2)Treaty of
			 guadalupe-hidalgoThe term Treaty of
			 Guadalupe-Hidalgo means the Treaty of Peace, Friendship, Limits, and
			 Settlement (Treaty of Guadalupe Hidalgo), between the United States and the
			 Republic of Mexico, signed February 2, 1848 (TS 207; 9 Bevans 791).
				(3)Eligible
			 descendantThe term eligible descendant means a
			 descendant of a person who—
					(A)was a Mexican
			 citizen before the Treaty of Guadalupe-Hidalgo;
					(B)was a member of a
			 community land grant; and
					(C)became a United
			 States citizen within ten years after the effective date of the Treaty of
			 Guadalupe-Hidalgo, May 30, 1848, pursuant to the terms of the Treaty.
					(4)Community land
			 grantThe term community land grant means a village,
			 town, settlement, or pueblo consisting of land held in common (accompanied by
			 lesser private allotments) by three or more families under a grant from the
			 King of Spain (or his representative) before the effective date of the Treaty
			 of Cordova, August 24, 1821, or from the authorities of the Republic of Mexico
			 before May 30, 1848, in what became part of the United States, regardless of
			 the original character of the grant.
				(5)ReconstitutedThe
			 term reconstituted, with regard to a valid community land grant,
			 means restoration to full status as a municipality with rights properly
			 belonging to a municipality under State law and the right of local
			 self-government.
				(b)FindingsCongress
			 finds the following:
				(1)The western and
			 southwestern portion of the United States has a unique history regarding the
			 acquisition of ownership of land as a result of the substantial number of
			 Spanish and Mexican land grants that were an integral part of the colonization
			 and growth of the region before the United States acquired the region in the
			 Treaty of Guadalupe-Hidalgo.
				(2)Various provisions
			 of the Treaty of Guadalupe-Hidalgo have not yet been fully implemented in the
			 spirit of article VI, section 2, of the Constitution of the United
			 States.
				(3)Serious questions
			 regarding the prior ownership of lands in several western and southwestern
			 States, particularly certain public lands, still exist.
				(4)Congressionally
			 established land claim commissions have been used in the past to successfully
			 examine disputed land possession questions.
				3.Establishment and
			 membership of commission
			(a)EstablishmentThere
			 is established a commission to be known as the Guadalupe-Hidalgo Treaty
			 Land Claims Commission.
			(b)Number and
			 appointment of membersThe Commission shall be composed of seven
			 members appointed by the President by and with the advice and consent of the
			 Senate. At least three of the members of the Commission shall be selected from
			 among persons who are eligible descendants, including one of whom is a member
			 of an Indian tribe.
			(c)TermsEach
			 member shall be appointed for the life of the Commission. A vacancy in the
			 Commission shall be filled in the manner in which the original appointment was
			 made.
			(d)CompensationMembers
			 shall each be entitled to receive the daily equivalent of level V of the
			 Executive Schedule for each day (including travel time) during which they are
			 engaged in the actual performance of duties vested in the Commission.
			4.Examination of
			 land claims
			(a)Submission of
			 land claims petitionsAny three (or more) eligible descendants
			 who are also descendants of the same community land grant may file with the
			 Commission a petition on behalf of themselves and all other descendants of that
			 community land grant seeking a determination of the validity of the land claim
			 that is the basis for the petition.
			(b)Deadline for
			 submissionTo be considered by the Commission, a petition under
			 subsection (a) must be received by the Commission not later than five years
			 after the date of the enactment of this Act.
			(c)Elements of
			 petitionA petition under subsection (a) shall be made under oath
			 and shall contain the following:
				(1)The names and
			 addresses of the eligible descendants who are petitioners.
				(2)The fact that the
			 land involved in the petition was a community land grant at the time of the
			 effective date of the Guadalupe-Hidalgo Treaty.
				(3)The extent of the
			 community land grant, to the best of the knowledge of the petitioners,
			 accompanied with a survey or, if a survey is not feasible to them, a sketch map
			 thereof.
				(4)The fact that the
			 petitioners reside, or intend to settle upon, the community land grant.
				(5)All facts known to
			 petitioners concerning the community land grant, together with copies of all
			 papers in regard thereto available to petitioners.
				(d)Petition
			 hearingAt one or more locations designated by the Commission,
			 the Commission shall hold a hearing upon each petition timely submitted under
			 subsection (a), at which hearing all persons having an interest in the land
			 involved in the petition shall have the right, upon notice, to appear as a
			 party.
			(e)Subpoena
			 power
				(1)In
			 generalThe Commission may issue subpoenas requiring the
			 attendance and testimony of witnesses and the production of any evidence
			 relating to any petition submitted under subsection (a).
				(2)Failure to obey
			 a subpoenaIf a person refuses to obey a subpoena issued under
			 paragraph (1), the Commission may apply to a United States district court for
			 an order requiring that person to appear before the Commission to give
			 testimony, produce evidence, or both, relating to the matter under
			 investigation. The application may be made within the judicial district where
			 the hearing is conducted or where that person is found, resides, or transacts
			 business. Any failure to obey the order of the court may be punished by the
			 court as civil contempt.
				(3)Service of
			 subpoenasThe subpoenas of the Commission shall be served in the
			 manner provided for subpoenas issued by a United States district court under
			 the Federal Rules of Civil Procedure for the United States district
			 courts.
				(4)Service of
			 processAll process of any court to which application is to be
			 made under paragraph (2) may be served in the judicial district in which the
			 person required to be served resides or may be found.
				(f)Decision
				(1)In
			 generalOn the basis of the facts contained in a petition
			 submitted under subsection (a), the hearing held with regard to the petition,
			 and such other information as the Commission considers appropriate, the
			 Commission shall determine the validity of the community land grant described
			 in the petition.
				(2)Recommended
			 reliefIn the case of a petition determined to be valid, the
			 decision of the Commission under paragraph (1) shall include the Commission's
			 recommendations regarding the appropriate relief that should be provided to the
			 petitioner, including whether the community land grant should be reconstituted
			 and its lands restored.
				(g)Protection of
			 non-federal propertyThe decision of the Commission regarding the
			 validity of a petition submitted under subsection (a) shall not affect the
			 ownership, title, or rights of owners of any non-Federal lands covered by the
			 petition. Any recommendation of the Commission under subsection (f) regarding
			 whether a community land grant should be reconstituted and its lands restored
			 may not address non-Federal lands. In the case of a valid petition covering
			 lands held in non-Federal ownership, the Commission shall modify any
			 recommendation for reconstitution of the community land grant to recommend the
			 substitution of comparable Federal lands in the same State as the State in
			 which the non-Federal lands are located.
			5.Assistance for
			 commission
			(a)Community land
			 grant study centerTo assist the Commission in the performance of
			 its activities under section 4, the Commission shall establish a Community Land
			 Grant Study Center at the Onate Center in Alcalde, New Mexico. The Commission
			 shall be charged with the responsibility of directing the research, study, and
			 investigations necessary for the Commission to perform its duties under this
			 Act.
			(b)Comptroller
			 general assistanceAt the request of the Commission, the
			 Comptroller General may make available personnel, equipment, and facilities of
			 the Government Accountability Office to assist the Commission in performing its
			 activities under section 4. The Commission may review reports previously
			 prepared by the Government Accountability Office regarding community land
			 grants and request an interview with the authors of the reports.
			6.Miscellaneous
			 powers of commission
			(a)Hearings and
			 sessionsThe Commission may, for the purpose of carrying out this
			 Act, hold hearings, sit and act at times and places, take testimony, and
			 receive evidence as the Commission considers appropriate. The Commission may
			 administer oaths or affirmations to witnesses appearing before it.
			(b)Powers of
			 members and agentsAny member or agent of the Commission may, if
			 authorized by the Commission, take any action which the Commission is
			 authorized to take by this section.
			(c)Gifts, bequests,
			 and devisesThe Commission may accept, use, and dispose of gifts,
			 bequests, or devises of services or property, both real and personal, for the
			 purpose of aiding or facilitating the work of the Commission.
			(d)MailsThe
			 Commission may use the United States mails in the same manner and under the
			 same conditions as other departments and agencies of the United States.
			(e)Administrative
			 support servicesUpon the request of the Commission, the
			 Administrator of General Services shall provide to the Commission, on a
			 reimbursable basis, the administrative support services necessary for the
			 Commission to carry out its responsibilities under this Act.
			(f)ImmunityThe
			 Commission is an agency of the United States for the purpose of part V of title
			 18, United States Code (relating to immunity of witnesses).
			7.ReportAs soon as practicable after reaching its
			 last decision under section 4, the Commission shall submit to the President and
			 the Congress a report containing each decision, including the recommendation of
			 the Commission regarding whether certain community land grants should be
			 reconstituted or other relief provided to eligible descendants, so that the
			 Congress may act upon the recommendations.
		8.TerminationThe Commission shall terminate on the date
			 that is 180 days after the date such Commission submits its final report under
			 section 7.
		9.Authorization of
			 appropriationsThere is
			 authorized to be appropriated $1,900,000 for each of the fiscal years 2010
			 through 2016 for the purpose of carrying out the activities of the Commission
			 and to establish and operate the Community Land Grant Study Center under
			 section 5.
		
